Citation Nr: 0613310	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  05-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Coatesville, 
Pennsylvania


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The appellant served on active duty for training with the 
United States Army Reserve from October 1958 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the VA Medical 
Center (MC) in Coatesville, Pennsylvania (VAMC), which 
determined that the appellant was not eligible for treatment 
in the VA health care system.

In December 2005, to support his claim, the appellant 
testified at a videoconference hearing chaired by the 
undersigned.  A transcript of that proceeding is of record.  
The appellant subsequently submitted evidence, including his 
certificate of discharge, which was previously submitted and 
considered by the VAMC, as well as argument essentially 
reiterating his contentions already of record.  Insofar as 
this is not considered new evidence, the Board finds that it 
is not necessary to refer it back to the VAMC for review 
before rendering a decision.  38 C.F.R. § 20.1304(b).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
appellant and obtained all available evidence and information 
necessary for an equitable disposition of his appeal. 

2.  The appellant does not have qualifying service.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA health care system.  38 U.S.C.A. §§ 
101, 1705 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 
17.36 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that the Board has considered the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  In doing this, 
the Board has certainly taken into account the various 
holdings issued since November 2000 by the United States 
Court of Appeals for Veterans Claims addressing the VCAA, to 
include the recent holding in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506.  
However, it is noted that the VCAA itself recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  When there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, because of the lack of legal merit or entitlement under 
the law, the Board finds that the VCAA does not apply. See 
VAOPGCPREC 5-04.

Moreover, this claim involves an appeal under Chapter 17 of 
Title 38, United States Code, containing provisions relating 
to entitlement to VA medical care, including the basic 
eligibility requirements for enrollment in the VA health care 
system.  Pursuant to Barger v. Principi, 16 Vet. App. 132 
(2002), the VCAA only applies to claims arising under Title 
38, United States Code, Chapter 51.  VA still has a duty to 
inform the appellant of the evidence necessary to 
substantiate his claim.  Id.  For the appellant to prevail on 
his claim, it must be shown that he had certain types of 
military service.  In this case, VA has informed the 
appellant of this requirement, obtained his service personnel 
records, afforded him the opportunity to present information 
and evidence in support of the claim in the form of 
statements and testimony, and explained the bases for denial 
of the claim.  There is no indication that any additional 
notice or development would aid the veteran in substantiating 
his claim.

The appellant's DD Form 214 shows that he was ordered for six 
months of ACDUTRA in October 1958 and was discharged in April 
1959.  In the "remarks" section of his DD Form 214 (box 
32), it was noted that the reason and transfer of his 
discharge, from item 11c, was "expiration of active duty 
commitment (officer voluntarily serving on active duty)."  

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility.  A "veteran" is 
an individual who served in the active military, naval, or 
air service, and who was discharged or released there from 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).

"Active, military, naval, or air service" constitutes 
active duty, any period of active duty for training (ACDUTRA) 
during which the claimant was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the claimant 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  See 38 U.S.C.A. § 101(24) and 38 C.F.R. § 
3.6(a).

On appeal, the appellant challenges VA's determination that 
he had no active duty service.  Specifically, he maintains 
that Reserve officers who were on ACDUTRA were not eligible 
for routine dental care.  However, because he underwent 
routine dental care during his period of service, he asserts 
that this proves that he was on active duty from October 1958 
to April 1959.  He also has noted that, after 90 days of 
active duty, he and the other Reserve and National Guard 
officers were told that they were special cases and released 
from active duty, even though they had a six-month commitment 
and a two-year Reserve Officers' Training Corps (ROTC) 
contract.  He argues that he should not be penalized because 
he was released from his two-year ROTC contract early.  He 
has also called VA's attention at the wording of the reason 
and transfer of discharge shown on his DD Form 214, which he 
maintains shows that he served on active duty.  He has also 
noted that his service was considered as active duty in 1958 
and 1959, and that he should not be penalized just because VA 
currently does not consider his service to be active duty.  

In order to establish basic eligibility for VA benefits based 
on a period of ACDUTRA, there must be evidence that the 
individual concerned died or became disabled during that 
period of ACDUTRA, see 38 U.S.C.A. §101(24), and here, the 
appellant does not even allege that he was.  The only service 
by the appellant is a period of ACDUTRA from October 1958 to 
April 1959.  The Board notes the contentions of the appellant 
in this regard.  However, only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training.  Cahall 
v. Brown, 7 Vet. App. 232, 237 (1994).  Service department 
records are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also 38 C.F.R. § 3.203 (limiting 
the type of evidence accepted to verify service dates).  All 
the appellant's service personnel records contained in his 
claims file indicate that his service from October 1958 to 
April 1959 was ACDUTRA, not active duty.

Regarding the appellant's contention that VA considered his 
type of service as active duty back in 1958 and 1959, the 
Board notes that the Note after 38 C.F.R. § 3.1(k)(1) (1956) 
(the regulation in effect during that period) indicated that, 
for ACDUTRA to constitute "active service," the serviceman 
must have incurred a disease or injury during that service.  
The regulation in effect in 1958 and 1959 is the same as the 
one currently in effect and is discussed above.

Under 38 U.S.C.A. § 1705(a), VA shall manage the enrollment 
of veterans in accordance with the enumerated priorities.  
Here, because the appellant is not a veteran, he does not 
qualify for any of the categories of veterans who are 
eligible to be enrolled based on an order of priority as 
described in 38 U.S.C.A. § 1705(a) and corresponding 
regulations under 38 C.F.R. § 17.36(b)(1)-(8).

The Board has sympathetically considered the appellant's 
contentions.  The Board, however, is bound by the statutes 
and regulations governing entitlement to VA benefits.  38 
U.S.C.A. § 7104(c).  Under the facts of this case, the 
applicable criteria are dispositive.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Thus, the appellant's claim must be 
denied solely because of lack of legal merit or entitlement 
under the law.


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
ROBINSON ACOSTA 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


